Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 03/09/2021 is acknowledged.  
Status of the Application
	Claims 28-32, 34, 36-49, 52 and 71-91 are pending. SEQ ID No. 6 is free of the prior art and therefore claims 28-32, 72-73 and 91 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 34, 36-49, 52, 71 and 74-90, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 03/09/2021 and 05/28/2020 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 34, 36-49, 52, 71 and 74-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of decreasing MALAT1 expression in a squamous carcinoma and breast cancer cell line in vivo using the claimed oligonucleotide, does not reasonably provide enablement for method of treating or ameliorating any cancer in an individual, a method increasing or inducing any cancer cell differentiation and to a method of inhibiting expression of MALAT1 in any cancer cell, The specification does not enable make/and or use the invention commensurate in scope with these claims. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The instant claims are drawn to a method of treating or ameliorating cancer in an individual, a method increasing or inducing cancer cell differentiation and to a method of inhibiting expression of MALAT1 in a cancer cell. Thus the nature of the invention relies upon treating any cancer cell type among the vast number of known cancer types and instantly claimed using an antisense oligonucleotide targeted to a lncRNA MALAT1.
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement 
A thorough review of the patent and non-patent literature indicates that the state of the art demonstrating methods of inhibiting MALAT1 expression in any cancer cell type and providing treatment affects or changing the cancer phenotype as claimed was either non-existent or unpredictable. 
Kim, Jongchan, et al. ("Long noncoding RNA MALAT1 suppresses breast cancer metastasis." Nature genetics 50.12 (2018): 1705-1715) teach that knockout of MALAT1 in human breast cancer cells induces their metastatic ability in a mouse model concludes MALAT1 is a metastasis-suppressing lncRNA rather than a metastasis promoter in breast cancer (see abstract, Fig. 3 and discussion).
Sun et al. ("New insights into long non-coding RNA MALAT1 in cancer and metastasis." Cancers 11.2 (2019): 216) gives an overview of MALAT1 lncRNA and discusses how the prior art has found differing functions of this lncRNA as either a metastasis-suppressor or a metastasis promoter in many different cancer types (see pages 1-4).  Sun et al. concludes that the current understanding of lncRNA remains very limited and future studies are needed to understand the role of said RNA in cancer treatment (see pages 7-8).
Thus the prior art does not predictably teach inhibition of MALAT1 expression in cancer cells would lead to treatment affects or a change in the cancer phenotype as instantly claimed.

Because the state of the prior art does not provide evidence of the degree of predictability that inhibition of MALAT1 in any cancer cell would lead to treatments, amelioration or a change in phenotype, one of ordinary skill in the art would look for guidance or direction in the instant specification.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the 
	The working embodiment in the instant application describes inhibition of MALAT1 expression in A435 cells and MDA-MB 436 cells in vitro.  The working embodiment in the instant application does not include experiments demonstrating treatment of squamous carcinoma or breast cancer after inhibition of MALAT1 or demonstrate treatment of any other cancer type using the claimed oligonucleotide. While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635